                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERl'J DISTRICT OF PE!'JNSYLVANIA

CHARMAINE PRATER,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 18·CV·5515

AMERICA.'J HERITAGE FEDERAL
CREDIT UNION, et al.,
    Defendants.


                            ~                 ORDER

       AND NOW, this      -1   day of January, 2019, upon consideration of Plaintiff Charmaine

Prater's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and her prose Complaint

(ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice, pursuant to Rule 8 of the

Federal Rules of Civil Procedure and 28 U.S.C. § 1915(e)(2)(B)(ii), in accordance with the

Court's Memorandum.

       4.      Prater is given leave to file an amended complaint within thirty (30) days of the

date of entry of this Order in the event that she can state a plausible claim that lies within this

Court's jurisdiction. Any individual or entity that is not listed in the caption of the amended

complaint will not be treated as a defendant. Any amended complaint must be a complete

document that describes in detail the basis for Prater's claims against each defendant without

relying on the original Complaint to state a claim. If Prater files an amended complaint, the

Clerk shall not make service until so ORDERED.
       5.      The Clerk of Court is DIRECTED to send Prater a blank copy of this Court's

current standard for to be used by a pro se litigant filing a civil action bearing the above-

captioned civil action number. Prater may use this form to prepare her amended complaint.

       6.      If Prater fails to file an amended complaint, her case may be dismissed for failure

to prosecute without further notice.
